PER CURIAM.*
hOn November 10, 2010, respondent pleaded guilty in the United States District Court for the Western District of Louisiana to one count of tax evasion, a felony, in violation of 26 U.S.C. § 7201. Following the filing of formal charges, respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline, in which respondent acknowledges that his criminal conviction constitutes a violation of Rules 8.4(b) and 8.4(c) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Joseph Floyd Johnson, Louisiana Bar Roll number 17645, be and he hereby is disbarred, retroactive to December 7, 2010, the date of his interim suspension. His name shall be stricken from the roll of attorneys and his license to practice law in the State of Louisiana shall be revoked.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.